Title: To John Adams from Henry Guest, 20 January 1809
From: Guest, Henry
To: Adams, John



Honorable Sir
Brunswick  Jersy 20 Janry 1809

I have not had the pleasure to receive a Line from you in Some time—Did you know what pleasure your letter gave me and how they Chiered my Old heart in these Drary times of Our Country your humanity and friendly disposition Would Often raise My Druping Spirits—for lete Me assure you Sir, they have been Sadly Depressed Since your Son gave up his year in the Senate. Especially this Season when He Would have had an opportunity of sharing his Latant power for the Salvation  his Country—Every sensible Man that has Called to spend an hour with me lately has regretted with  Daulinary to Serve—My Account from the Eerd there has been  of the Disaffected to government I trust they will be made sensible of thier mistakes. I apprehend that Mr  Pickmans Letter to the Governor and his Late Speaker  Secretary has Been the Means to set forward their Mischief. I hope that your Dormant powers Will Come forward and put and Misguided people right for their own sakes as well as for Governmental Security—
Enclosed you have a late Philada paper for your amuse in this Drary Season, in which is a Speech of a Mr Eppes. you will make your Very  Comments on it. Be pleased to favour me with the State of your health and to forward R. & all  have a Speaker put in the small End of your Guest May Heaven long preserve your  for the good of your friends and Country Be pleased to give my best wishes to your Son and the Very amiable Mrs. Adams.
I Am Hond Sir your Most / Humble Servt

Henry Guest